Case 1:20-cv-01449-LPS Document 1-1 Filed 10/26/20 Page 1 of 16 PageID #: 15




                       Exhibit 1
Case 1:20-cv-01449-LPS Document 1-1 Filed 10/26/20 Page 2 of 16 PageID #: 16
   Case: 4:17-cv-02309 Doc.#: 1-6 Filed: 08/25/17 Page: 1 of 15 PageiD #: 160




                                        CONSENT AGREEMENT

              THIS CONSENT AGREEMENT ("Agreement') is entered into and effective.as of

     the last date written below ("the Effective Date'), by and between EMERSON

     ELECTRIC CO., a Missouri corporation having a principal place of business at 8000

     West Florissant Avenue, St. Louis, Missouri 63136 ('Emerson') and AIRWELL HONG

     KONG TECHNOLOGIES LIMITED, a Hong Kong corporation having a principal place

     of business at 1401 Hutchison House, 10 Harcourt Road, ·Hong Kong ("Airwell')

     {collectively, 'the Parties').


              In consideration of the terms of this Agreement and for other good and valuable

     consideration, the receipt and sufficiency of which are hereby acknowledged, the

     Parties agree end acknowledge as follows:


              1.         As used in this Agreement, the term "Affiliates" shall mean any and all

     business entities         (e.g.,   companies,   corporations,    partnerships, joint ventures,

     proprietorships, etc.) in which Emerson or Airwell has an ownership interest, either

     directly or through one or more intermediaries, or which are under common control, or

     over which Emerson or Airwell exercises significant management control, including,

     wllhout limitation, Emerson's or Airwell's divisions and the Parties' respective direct and

     Indirect parents, subsidiaries and sister companies.

              2.         As successor to the trademark rights of Fedders North America,. Inc.,

     Airwell owns U.S. Trademark Registration No. 1,119,176 for EMERSON QUIET KOOL
        ?,

     covering 'air conditioning units' and U.S. Trademark Registra\ion No. 1,612,846 for

     EMERSON QUIET KOOL covering "dehumidifiers' {the 'Airwell Marks").


     DC01./2.1B4102..4




                                                                     \'
                                                                             ..
                                                                                                 ExhibitF
Case 1:20-cv-01449-LPS Document 1-1 Filed 10/26/20 Page 3 of 16 PageID #: 17
   Case: 4:17-cv-02309 Doc.#: 1-6 Filed: 08/25/17 Page: 2 of 15 PageiD #: 161




    Consent Agreament
    Page2 of 15



            3.        Emerson, by itself and/or through its divisions, subsidiaries and Affiliates,

    uses or has a bona fide intention to use numerous trademarks comprised In whole or in

    part of the term EMERSON and owns trademark applications for or related to the same,

    including, but not limited to, U.S. Trademark Application Serial No. 76/294,524 for

    EMERSON PROCESS MANAGEMENT covering various gaods and serviees in

    Classes 9, 37 and 42, including:

            gear aperators, namely electrical controllers for operating gears in valves;
            calibration checkers, namely, gauge blocks for machines that are used to
            calibrate machines; control plates, namely electrical control· panels;
            condenser regulator control valves for regulating the flow of liquids and
            gases; flow selectors, namely, fluid and gas flow regulators that select the
            appropriate fluid or gas flow for commercial and Industrial use; pressure,
            temperature, level and flow measurement devices, namely, pressure,
            density and flow rate determining units for process monitoring and water
            treatment control in the nature of commercial flow regulators; automatic
            temperature regulators; temperature control valves for regulating the
            temperature of water In water treatment plants; temperature responsive,
            flame responsive, and pressure responsive switching devices In the nature
            of electric switches that are temperature responsive, flame responsive,
            pressure responsive; electric temperature controls; thermostats;
            temperature control devices for electric hot water heaters in the nature of
            temperature sensors; thermal cut offs, namely, slngle use temperature
            responsive, safety devices for incorporation in electrical circuits, designed
            to interrupt permanently the circuits in which they are installed when the
            temperature sensed by the devices rises above a predetermined
            temperature in the nature of circuit breakers; temperature Indicators,
            temperature recorders and electronic fluid temperature control units for
            industrial waste processing plants; temperature responsive bimetallic
            discs for use in controls consisting of an electronic sensor attached to a
            bimetallic disc that controls the temperature of fluid in waste treatment
            plants; temperature detectors and associated electrical controllers; solid
            state temperature electric controllers; electronic temperature control
             apparatus for control of heating/cooling units, namely, electrical controllers
            for controlling heating and cooling units; temperature and moisture
             condition video monitors for machines and machine controls; electronic
             speed controllers, dynamo electric controls, namely, electrical controllers
            for dynamo electric machines; analytical Instrumentation for process
            monitoring and water treatment control, namely, temperature video
            monitors; electrical apparatus for use in operating machines, engines and


    CC01/21941tt2.4
Case 1:20-cv-01449-LPS Document 1-1 Filed 10/26/20 Page 4 of 16 PageID #: 18
   Case: 4:17 -cv-02309 Doc. #: 1-6 Filed: 08/25/17 Page: 3 of 15 PageiD #: 162




    Consent Agreement
    Page 3 of 15



            motors by controlling electric current, namely, electrical controllers for·
            magnetic bearing control; electric motor controls in the nature of electrical
            controllers for motors and electric power units in the nature of power
            distributing boxes; electromechanical controls for heating, cooling and
            refrigeration units; high temperature oil controls, namely, electrical
            controllers for controlling oil level monitors; solid state temperature
            electrical controllers; thermostats; overheat controls, namely, electrical
            controllers to prevent overheating In refrigeration systems; electronic.·
            temperature control apparatus for control of heating/cooling units used in·: .
            industrial processing and commercial applications, namely temperature·
            sensors, thermostats and temperature control devices for electric hot
            water heaters, namely, temperature sensors; thermostatic hat water
            controls, namely, electrical controllers for thermostatic hot water heaters;
            and electrical draft controllers for application to heating control, usable as
            a unit together under control of the thermostat and the thermostatic hot
            water control; electrical all burner controls; solid-state flame detecting
            electrical oil burner controllers; gas burner electrical controls; flow meters
            for measuring, Indicating, recording and controlling the flow of fluids; sight
            flow indicators; signaling or alarm devices and systems for sensing and
            regulating or controlling fluid level or fluid flow in the nature of emergency
            signal transmitters; electronic motion and position transmitters for use in
            connection with flow meters and fluid level indicators; flow-Indicating, flow·.
            recording, flow-controlling, flow-proportioning and flow-interpreting
            equipment for use with flow meters to sense the position of a flow-
            responsive element and to transmit, signal, indicate or record the same at
            a place remote from the flow meter, or to record, control, proportion or
            interpret the fluid flow to or from the flow meter in the nature of computers
            and computer processing units; diaphragm-type pressure transmitting
            seals for use with pressure responsive flow meters consisting of a radio
            transmitter and a metal seal sold as a unit; positive displacement bl-rotor
            fluid meters; liquid level gauges, liquid and flowable solids level indicators;
            bin and tank level indicators; display and recording units consisting of
            computers and computer hardware for measuring level, density, weight,
            mass flow and moisture content of industrial process materials; flow
            control valves for regulating the flow of liquids and gases for refrigerating
            units; variable area flow meters for measuring, indicating, recording, and
            controlling the flow of fluids; gas flow rate calibrators; motion or position
            digital transmitters for use in connection with flow meters and fluid level
            Indicators; gas flow regulators; flow meters for measuring, indicating,
            recording, and controlling the flow of fluids; flow rate indicating meters;
            gas flow revolution counters, temperature, pressure, density, flow rate,
            and ph determining units in the nature of electronic sensors for process
            monitoring and water treatment control; mass flow electrical controller;
            electronic thermal mass flow controllers; gas and liquid flow electrical
            controllers for Industrial use, primarily in the pharmaceutical,


    OC011 2.194102.4
Case 1:20-cv-01449-LPS Document 1-1 Filed 10/26/20 Page 5 of 16 PageID #: 19
   Case: 4:17-cv-02309 Doc.#: 1-6 Filed: 08/25117 Page: 4 of 15 PageiD #: 163




     Consent Agreement
     Page 4 of 15



            semiconductor, biotech and petrochemical industries; liquid analysis ·
            instruments and equipment, namely, liquid level sensors; automatic liquid
            sampling devices for use with liquid analysis instruments, namely,
            sensors, transmitters and analyzers for measuring ph, orp, conductivity,
            dissolved oxygen chlorine, ozone suspended solids and turbidity;
            indicating and measuring instruments, namely, industrial process pressure
            recorders and electrical controllers, flow measurement electric recorders
            and electrical controllers, gas and liquid analysis electric recorders and
            electrical controllers; liquid level analysis meters; residual gas analyzers;
            combustion analyzers; electronic signaling and control devices responsive
            to liquid or gas flow in industrial flow-measuring equipment, namely, signal
            conditioning and communication device for industrial process control; gas
            flow rate calibrators; gas flow regulators; gas pressure regulators; gas flow
            calibrators and revolution counters; gas pressure regulators; combination
            gas pressure regulator and redundant solenoid gas valve for use in forced
            air furnaces, boilers, clothes dryers, and gas water heaters; laboratory
            analyzers, namely laboratory residual gas analyzers; automati_c
            chromatography parts consisting of auto samplers; laboratory instruments
            in the nature of thermal desorbers for chemical analysis; total organic
            analyzers that measure the air for concentrations of volatile organic
            compounds; total organic halide analyzers; trace element analyzers for
            use in the determination of heavy metals and other harmful substances In
            the monitoring of environmental pollution; purge and trap concentrators
            that allow for the automatic processing of liquid and soil samples for
            analysis by gas chromatography; static head space analyzers; laboratory
            equipment, namely, whole air concentrators; thermal desorption laboratory
            instruments, namely, desorbers, autosamplers, desorption tubes, tube
            conditioners, for use in extracting and isolating volatile and semivolatile
            compounds; control valves for regulating the flow of gases; electro-
            mechanical instruments for use In measuring the pressure and flow of a
            valve or regulator; automatic valves, namely, automatic check valves,
            unloading check valves for the outlets of air compressors, automatic ball
            check valves; automatic piezoelectrically operated valves; analog and
            digital electric and electronic control, operating, diagnostic and connecting
            elements and units, namely, computers for controlling, operating,
            diagnosing and connecting data In plants; electric and electronic network
            elements, lines and Interfaces for use in pneumatic and hydraulic
            installations and equipment, namely, computer interface boards and
            plumb lines; explosion proof automatic valves; pressure equalizing
            automatic valves; pressure relief valves for use in farm tap applications;
            safety valves for use in flow shutoff In well construction; automatic
            regulating valves; automatic fuel dosing valves; control devices in the
            natura of electronic controllers for the forcible opening of automatic
            compressor valves; valve position electronic sensors for determining valve
            position; automatic valves for zone control In heating systems;


     OC01/2194102.4
Case 1:20-cv-01449-LPS Document 1-1 Filed 10/26/20 Page 6 of 16 PageID #: 20
   Case: 4:17-cv-02309 Doc.#: 1-6 Filed: 08/25/17 Page: 5 of 15 PageiD #: 164




    Consent Agreement
    Page 5 of 15



            electromagnetic solenoid gas valves for heating systems; electric valve
            actuators; automatic condenser regulation control valves; automatic balf
            valves; automatic seal valves; automatic butterfly valves; unloading lined.
            and unlined check valves for the outlets of air compressors; combination
            valves consisting of control valves for regulating the flow of gases and
            liquids and automatic valves; automatic globe control valves; automatic
            jacketed valves; automatic line block valves; automatic needle control
            valves; automatic plug valves; solenoid valves in the nature of
            electromagnetic switches; digital electrical valve controllers; automatic
            steam conditioning valves; automatic rotary valves; automatic segmented
            ball valves; electric plug valves; automatic full bore pipe line ball valves;
            automatic high performance butterfly valves; universal automatic globe
            valves; general service automatic globe valves; chemical service
            automatic globe valves; high pressure automatic globe valves; digital level
            electrical controllers; digital fluid level transmitters; pneumatic pressure
            controllers; pneumatic temperature controllers; automatic low flow valves;
            automatic rotary eccentric plug valves; automatic sanitary valves; valve
            Instrumentation, namely, electro-pneumatic transducers, position digital
            transmitters, automatic trip valves featuring volume boosters that are used
            in conjunction with a positioner on a throttling control valve to increase .
            stroking speed; voltage regulators; air regulators; electro-mechanical.
            instruments for use in measuring the pressure and flow of a valve or
            regulator, namely pressure gauges and air flow gauges; pressure
            regulators for controlling the flow of gases; fuel pressure regulators;
            voltage regulator by-pass electric switches, electrical devices for
            measuring physical properties of flowable materials and controlling
            process equipment and accessories therefor namely, electrical power
            supplies and air flow regulators, reactive power compensators, converlers,
            air flow meters and air flow recorders, and electrical controllers and
            electrical air flow regulators; ac line regulators; air, fuel and voltage
             regulators; plant, facility and field process management devices, namely, ·
            field radio transmitters, residual gas analyzers, electrical valve controllers,
            digital conductivity transmitters, digital valve controllers, fan/damper
            electric valve actuators, fluid flow and fluid density meters, gas
            chromatograph, magnetic flow meters, oxygen analyzers, oxygen digital
            transmitters, ph digital transmitters, pressure digital transmitters,
            temperature digital transmitters, electric valve actuators, vorlex water flow
            meters; computer software for process and facility automation,
             management and optimization, namely, database management software
            for process variability reduction, increased plant availability, reduced
            capital and engineering costs, reduced operations and maintenance costs,
            enhanced safety and environmental compliance; electrical switches;
            automatic valves; gas flow meters for domestic, industrial, commercial or
            agricultural use; fluid flow indicators; signal and alarm devices for the
            detection of equipment failure and malfunction; valve position indicatorS;


    OC01/2194102.4
Case 1:20-cv-01449-LPS Document 1-1 Filed 10/26/20 Page 7 of 16 PageID #: 21
   Case: 4:17-cv-02309 Doc.#: 1-6 Filed: 08/25117 Page: 6 oi 15 Page!D #: 165




     Consent Agreement
     Page 6 of 15



             gas flow calibrators; process celibrators; temperature calibrators;
             malfunction calibrators; calibrators used to verify pressure; calibratorS
             used to verify electrical sensors; calibrators used to verify electrical
             transmitters; calibrators to identify temperature errors; calibrators to
             identify calibration errors; motion or position digital transmitters for use in
             connection with flow meters and fluid level Indicators; digital transmitters
             use with moisture, humidity and/or temperature sensors, and with
             moisture, humidity and/or temperature indicators, recorders and control
             units; electronic motion or position transmitters, particularly adapted for
             use in connection with flow meters and liquid level indicators; liquid level
             digital transmitters; electroacoustic transducers; purge meters functioning
             as variable area flow meters for both liquid and gas; electrlcel conductivity
             meters; flow rate indicating meters for liquids and gas; petrol meters,
             regulatory, recording and Interpretative fluid meters and devices used in
             connection therewith for commercial and industrial use, namely, flow
             meters for measuring, indicating, recording and controlling the flow of
             fluids, oil gauges, liquid level gauges, gas flow calibrators and revolution
             counters; positive displacement fluid flow meters; flow computers; oil
             gauges; liquid level gauges; pressure and vacuum gauges; apparatuses
             and instruments for measuring, controlling, supplying and distributing
             gases and mixtures thereof, namely, gas flow meters, gas regulators, gas
             control and distribution electric control panels, mass flow meters and
             electrical controllers, purge fluid meters, gas cylinder weighing scales, gas
             detection proportion gauges and rotometers; electronic fluid analysis
             meters; electric valve actuators; switch boxes; speed control plates
             consisting of electronic speed controllers inside of a metal plate; bus
             communication devices, namely universal serial bus operating hardware;
             electrical power supplies; computer database management software for
             asset, equipment end facility management; computer software for
             industrial process control; computer software for database management
             that stores date process control information; remote repair and diagnosis
             equipment in the nature of computers for the remote repair and diagnosis
             of equipment; electrical controls for increasing stroking speed on throttling
             control valves; computer software for industrial factory automation,
             namely, software to Integrate manufacturing machine operations, track
             problems and generate production reports; computer software for
             database management, database analysis and database reporting of
             industrial process control information; industrial process control software,
             namely, computer software for rotating machinery and process
             Instrumentation; computer database management software for collecting,
             analyzing, sharing and utifiZing customer information; computer industrial
             process control software for reducing process variability and facilitating
             regulatory compliance; computer Industrial process control software for
             lowering facility lnstellation, operating and maintenance costs; computer
             industrial control software for improving process up time; computer


     OC01J 2,94102.4
Case 1:20-cv-01449-LPS Document 1-1 Filed 10/26/20 Page 8 of 16 PageID #: 22
   Case: 4:17-cv-02309 Doc.#: 1-6 Filed: 08/25117 Page: 7 oi 15 PageiD #: 166




    CnnsentAgreGment
    Page 7 of 15



            industrial process control software for increasing machinery asset
            utilization, monitoring and communicating process and equipment
           information; computer Industrial process management software for
           production optimization In the oil and gas, hydrocarbon processing,
           chemicals, power generation, utilities, water and waste water Industries;
           computer software for creating models of equipment configurations:.
           computer industrial process management software for· predicting the
           timeline for equipment maintenance; computer industrial process
           management software for maximizing power plant boiler performance
           reducing heat rates, reducing steam waste, stabilizing steam temperature
           control, optimizing soot blowing, minimizing opacity, minimizing emissions;
           computer industrial process management software for identifying
           controllable machinery losses; computer industrial process management
           software for reducing plant maintenance costs; computer industrial
           process management software for reducing unplanned energy outages
           and optimizing the distribution of machinery load demands across multiple
           units or unit components; computer industrial process management
           software for operating and monitoring waste treatment plant equipment,
           for controlling, monitoring and supervising the creation and distribution of
           critical alternating current and direct current buses for commercial and
           industrial power systems; computer software for database management
           recorded on cd-rom; ultrasonic sensing systems, namely, liquid level
           sensors, Interface pressure sensors, acoustic Impedance sensors and
           associated controls in the nature of electrical controllers for acoustic
           impedance sensors; temperature sensors; non-contacting pressure
           sensors; production optimization industrial process management software;
           perfonnance monitoring Industrial process management software; electric
           ac and de adjustable speed drives for commercial and industrial use; solid
           state electric de drives; analytical instruments, namely, instruments for
           measuring pressure, temperature, level and flow of liquids and gasses;
           remote operations electrical controllers, digital pressure transmitters,
           digital mass flow transmitters, digital multivariable transmitters, digital
           absolute pressure transmitters, digital gauge pressure transmitters, digital
           pressure transmitters for the pulp and paper industry, digital pressure
           transmitters for the food and pharmaceutical industries, digital temperature
           transmitters, programmable digital temperature transmitters, temperature
           sensors; radar level gauges, liquid level transmitters, vortex fluid and gas
           flow meters, mass fluid and gas flow transmitters, temperature validators
           In the nature of thermometers that validate temperature; electronic video
           monitors for use In continuous monitoring of emissions and of combustion;
           process and environmental analyzers in the nature of computers for
           gathering and logging data and monitoring processes running on a given
           system and alerting as to when shut downs are appropriate and/or
           necessary; process chromatographs; gas BTU chromatographs; portable
           process chromatographs; portable gas BTU chromatographs; photometers


    OC01/21941C2.4
Case 1:20-cv-01449-LPS Document 1-1 Filed 10/26/20 Page 9 of 16 PageID #: 23
   Case: 4:17-cv-02309 Doc.#: 1-6 i=iled: 08/25/17 Page: 8 of 15 PageiD #: 167




    Consent AgnH!ment
    Page 8 of15



            for measuring, controlling and adjusting process variables, namely, flow
            rate, density, level, pressure, temperature; compLrter software for.·
            controlling and collecting, processing and analyzing data from
            photometers; devices In the nature of computers for recording process.
            variables, namely, flow rate, density, level, pressure and temperature~
            electromechanical controls for heating, cooling and refrigeration units;
            electromechanical controls for appliances and air conditioners; automatic
            shLrt-off controls for welding machines; electronic and electrical control
            units for use In conjunction With electromagnetic friction brakes and
            clutches; electrical hot water controls; high temperature oil electrical
            controls; solid state temperature electrical controllers; thennostats; input
            electrical controllers; electrical overheat controls for use with heaters1
            electronic programmable servo control units for industrial use, consisting
            of electronic servo motor controllers, brushless servomotors and digital
            servo motor drives; electronic controls for electromagnetically actuated
            devices In the nature of electric valve actuators used In conjunction with
            motors other than vehicle motors; electronic temperature control
            apparatus for control of heating/cooling units used in Industrial processing.
            and commercial applications consisting of temperature sensors and
            electrical controllers; digital control units consisting of electrical
            connectors, connecting electrical connectors, electrical controllers adapter
            plugs for providing current; dynamoelectric controls used in Industrial
            processing and commercial applications; electrical control units
            comprising rectifiers, electric resistors, and capacitors for use in
            conjunction with electromagnetic friction brakes and clutches electronic
            control stations for control of electric installations; electrical controllers;
            thennoelectric controls in the nature of thermo electrical controllers; solid
            state electric speed controls for ac motors; electronic batch controllers;
            thennostats and temperature control devices for electric hot water heaters;
            thennostatic hot water controls; furnace and boiler draft controls for
            application to heating control, usable as a unit together under control of
            the thermostat and the thermostatic hot water control; electric motor
            controls; oil burner controls; solid-state flame detecting oil burner controls;
            gas burner controls; control systems, comprising a variable frequency
            electrical power supply for stopping, starting and regulating the speed of
            electric motors; remote controls for operating machines; electronic speed
            controllers for machinery; water heater controls; electric valve actuators,
            fluid flow control valves; electric concentrators for electric energy
            conversion and collection (In International Glass 009);


            industrial and commercial machine and equipment repair and predictive
            maintenance services in the chemical, food and beverage, hydrocarbon
            and energy, life science, phannaceutlcal, power, pulp and paper, refining
            and water and waste water industries; installation and repair of process


    OC01l 2194102.4
Case 1:20-cv-01449-LPS Document 1-1 Filed 10/26/20 Page 10 of 16 PageID #: 24
    Case: 4:17-cv-02309 Doc.#: 1-6 Filed: 08125117 Page: 9 of 15 PageiD #: 168




     Consent Agreement
     Page 9 of 15




             control and automation systems consisting of computers, automation
             softWare, measurement devices, analytical instruments and valves;
             machinery repair and replacement (in International Class 037); and


             technical consulting services In the fields of plant machinery, facility
             machinery and operations efficiency; engineering services; diagnostic
             services In the field of machinery, plant machinery and facility machinery,
             featuring remote analysis of machinery; plant, facility and machinery
             troubleshooting In the nature of diagnosis services of machinery; product
             safety performance testing of plant and facility machinery and equipment
             to ensure satisfactory performance; machinery calibration; remote
             performance monitoring of process and mechanical plant and facility
             equipment, namely, remote performance monitoring of facility machinery
             and heating, ventilating and air condHioning apparatus for process and
             mechanical plants (in International Class 042).


             4.       Emerson, by itself and/or through its divisions, subsidiaries and Affiliates,

     also uses or has a bona fide intention to use and owns the following mark:



                                                    ~
                                            EMERSON

     Emerson owns the following corresponding U.S. Trademark Applications:


                      a.     Serial No. 76/g75,789 covering 'humidifiers" (in International Class

     011);

                      b.     Serial No. 76/978,210 covering "household air cleaners; air

     purifying units for domestic, commercial and Industrial use; ventilating fans and blowers

     for commercial, Industrial and agricultural use; ceiling fans; air circulators• (In

     International Class 011); and




     OCD1/2194102.4
Case 1:20-cv-01449-LPS Document 1-1 Filed 10/26/20 Page 11 of 16 PageID #: 25
    Case: 4:17-cv-02309 Doc.#: 1-6 Filed: 08/25117 Page: 10 of 15 Page\D #: 169




     Consent Agreement
     Page 10 of 15



                      c.    Serial No. 76/975,791 currently covering "range$ and replacement

     parts therefor" (in International Class 011).

             5.       The marks described in Paragraphs 3 and 4 above are hereinafter

     collectively referred to as the "Emerson Marks".

             6.       The U.S. Patent and Trademark Office has cited the registrations for the

     Airweli Marks described in Paragraph 2. above as bars to registration of the Emerson

     Marks (except Serial No. 76/975,791, which has been allowed).              Emerson has

     petitioned to cancel the registrations for the Airwell Marks.

             7.       The Parties are unaware of any confusion to date arising from the

     concurrent use of their respective marks on or in connection with their respective goods

     and/or services.

             6.       Alrwell hereby consents to the use and registration of the Emerson Marks

     in light of the following:

                      a.    The Alrwell Marks and the Emerson Marks are, or can be made to

     be, sufficiently different in their entireties as to appearance and commercial Impression,

     when taken with the differences between the distinct goods and/or services, to prevent

     likelihood of confusion;

                      b.    The Parties' respective goods and/or services in connection with

     which their respective marks are used are distinct and non-overlapping.
                                                                                    ..
             9.       Each Party agrees not to promote, advertise or distribute its respective

     goods and/or services in any way that would lead consumers to associate it with the

     other Party or its goods and/or services.




     DC01/2194102.4
Case 1:20-cv-01449-LPS Document 1-1 Filed 10/26/20 Page 12 of 16 PageID #: 26
   Case: 4:17-cv-02309 Doc.#: 1-6 Filed: 08/25/17 Page: 11 of 15 PageiD #: 170




     Consent Agreement
     Page 11 of15



              10.      In the event that this Agreement is not accepted by the U.S. Patent and

     Trademark Office or does not obviate the. Office's refusal to register the Emerson

     Marks, the Parties will work together to draft a consent agreement that will permit

     Emerson's registration of the Emerson Marks.

             11.       Within two (2) weeks of the Effective Date, Emerson's counsel shalf file the

     Stipulated Motion to Wrthdraw Cancellation In the form attached hereto as Exhibit A.

             12.       Emerson, together with its divisions, subsidiaries, and Affiliates, hereby

     releases and discharges Airwell, together with its divisions, subsidiaries, and Affiliates,

     from any claim that the Airwell Marks have been abandoned prior to the Effective Date

     of this Agreement. Nothing contained in this Agreement nor the Stipulated Motion shell

     prevent Emerson, Its divisions, subsidiaries, or Affiliates, from bringing a claim of

     abandonment of the Alrwell Marks against Airwell, its divisions, subsidiaries, or

     Affiliates, based upon abandonment of the Airwell Marks effective subsequent to the

     Effective Date of this Agreement.

             13.       Either Party may license or assign its respective rights hereunder, In

     whole or part, provided that such license, assignment, or other agreement does not

     conflict with the provisions of this Agreement and provided that the parties to same ratify

     and expressly agree to be bound by the terms hereof.

             14.       This Agreement shall be construed without regard     to   any presumption or

     any other rule requiring construction against the Party causing it to be drafted.

             15.       This Agreement may be executed in two counterparts, each of which,

     when executed, shall be deemed an original and such counterparts together shall

     constitute a single instrument.


     OCGf/2.194102.4
Case 1:20-cv-01449-LPS Document 1-1 Filed 10/26/20 Page 13 of 16 PageID #: 27
   Case: 4:17-cv-02309 Doc.#: 1-6 Filed: 08/25/17 Page: 12 of 15 PageiD #: 171




     Consent Agraement
     Page 12 of 15



             IN WITNESS WHEREOF, the Parties have executed this Agreement in duplicate

     by their respective duly authorized representative.




     Name:   PS'J»W !AJIA           &>~-t~
     Title: :J?1 r'lc-c ((;J IZ                    Tille: Vice President & Associate General Counsel

     Date:    Dl /o::r / ,2009                     Date: August   z_ (   '2009
                 I    I




     OCD1/2194102A
Case 1:20-cv-01449-LPS Document 1-1 Filed 10/26/20 Page 14 of 16 PageID #: 28
    Case: 4:17-cv-02309 Doc.#: 1-6 Filed: 08/25117 Page: 13 of 15 PageiD #: 172




                                                                        '


                                                                        ...


                                                                        •




                               EXHIBIT A




      0001/2.194102.4
Case 1:20-cv-01449-LPS Document 1-1 Filed 10/26/20 Page 15 of 16 PageID #: 29
   Case: 4:17-cv-02309 Doc.#: 1-6 Filed: 08125117 Page: 14 of 15 PageiD #: 173




                IN THE UNITED STATES PATENT AND TRADEMARK OFFICE
                  BEFORE THE TRADEMARK TRIAL AND APPEAL BOARD

       EMERSON ELECTRIC CO.,
                                        Petitioner,

                        v.                                      Canc.No.92050426

       AIRWELL HONG KONG.                                       Reg. Nos. 1119176 and
       TECHNOLOGIES LIMITED,                                    1612846- EMERSON
                                        Respondent. :           QUIETKOOL

                   STIPULATED MOTION TO WITHDRAW CANCELLATION

              Petitioner, Emerson Electric Co., with the consent of Respondent,
       expressly withdraws the above-identified cancellation proceeding without
       prejudice.
                                               Respectfully submitted,
                                               EMERSON ELECTRIC CO.


                                               By:_+:-+-::-J..,...fi-:::-LA-:-;-~-ddr
                                                        s eth H. Coakley
                                                                              __
                                                      Lisa M. DuRoss
                                                      Jessica S. Sachs
                                                      Harness, Dickey & Pierce, P.L.C.
                                                      Suite400
                                                      5445 Corporate Drive
                                                      Troy, Ml 48098
                                                      Phone: 248-641·1600
                                                      Fax: 248-841·0270

                                                      Attorneys for Petitlotler

       Respondent, Alrwell Hong Kong Technologies Limited, by Its counsel, cotlsents
       to the foregoing withdrawal without prejudice.

       AIRWELL HONG KONG TECHNOLOGIES LIMITED


       sy:   ~~ C~-                                             '6/17/o~
               JeliliifeiLDe ~
               Drinker Biddle & Reath LLP
               1500 K Straet, N.W.- Suite 1100
               Washington, D.C. 20005
               Phone: 202·842-8800; Fax: 202-842-8465

       OC01/2194102.4
Case 1:20-cv-01449-LPS Document 1-1 Filed 10/26/20 Page 16 of 16 PageID #: 30
    Case: 4:17-cv-02309 Doc.#: 1-6 Filed: 08/25/17 Page: 15 of 15 PageiD #: 174




                               CERTIFICATE OF SERVICE

        I hereby certify that a copy of the STIPULATED MOTION TO WITHDRAW'

        CANCELLATION was served on counsel for Respondent, at the following
                                                       .
       address of record, by first class mall, postage prepaid, this _
                                                                      I&-~-
                                                                            day of

       ,}rpbU" ' 2009:

                               Jennifer L. Dean
                               Drinker Biddle & Reath LLP
                               1500 K Street, N.W.- Suite 1100
                               Washington, D.C. 20005




       CC0112194102.4
